[Cite as Graham v. Graham, 2020-Ohio-1435.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                              UNION COUNTY




TIMOTHY P. GRAHAM,
                                                       CASE NO. 14-19-18
       PLAINTIFF-APPELLEE,

       v.

PATRICIA L. GRAHAM,                                    OPINION

       DEFENDANT-APPELLANT.



                 Appeal from Union County Common Pleas Court
                           Domestic Relations Division
                           Trial Court No. 14-DR-0012

                                   Judgment Affirmed

                           Date of Decision: April 13, 2020



APPEARANCES:

       John H. Cousins IV for Appellant

       Bruce A. Hyslop for Appellee
Case No. 14-19-18


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Patricia L. Graham (“Patricia”) brings this appeal

from the judgment of the Union County Court of Common Pleas, Domestic

Relations Division, modifying the child support paid by plaintiff-appellee Timothy

P. Graham (“Timothy”). On appeal, Patricia alleges that the trial court erred in

calculating the child support and by denying her motion for attorney fees. For the

reasons set forth below, the judgment is affirmed.

       {¶2} On November 17, 2014, the trial court entered a decree of divorce and

found that the shared parenting plan of the parties children was in their best interest.

Doc. 52. The trial court ordered Timothy to pay child support in the amount of

$1,250 per month. Id. At the time of this order, the parties combined income was

approximately $228,800.70, which exceeded the $150,000 maximum scheduled

income of the worksheet. Id.

       {¶3} On May 2, 2018, the Union County Child Support Enforcement Agency

filed an administrative adjustment recommendation that Timothy now pay child

support in the amount of $3,221.71. Doc. 54. The recommendation determined that

Timothy had an adjusted gross income of approximately $267,724 and Patricia had

an adjusted gross income of approximately $85,593 for a combined income of

approximately $353,318. Id. The amount of child support was extrapolated because

the amount exceeded the $150,000 schedule set by statute. Id. Timothy objected to

the recommendation and requested a court hearing. Id. A hearing was set for July

                                          -2-
Case No. 14-19-18


17, 2018. Doc. 59. On July 10, 2018, Patricia requested a continuance of the

hearing to allow for additional discovery. Doc. 67. The motion for the continuance

was granted. Doc. 68.

       {¶4} On August 1, 2018, Patricia filed a motion to reallocate parental rights

and responsibilities which included a request to increase Timothy’s child support to

$3,194.26 per month. Doc. 76. Timothy filed his memorandum contra Patricia’s

motion on August 17, 2018. Doc. 80. On September 20, 2018, Patricia filed a

motion for attorney fees and litigation expenses. Doc. 81. Timothy also filed a

motion for attorney fees and litigation expenses on October 4, 2018. Doc. 83. A

hearing was held on all motions on November 29, 2018. Doc. 88. On January 23,

2019, the magistrate issued his decision. Doc. 88. The magistrate determined that

Timothy’s income for child support purposes was $246, 897 and Patricia’s income

for child support purposes was $87,318. Id. at 7. The magistrate then determined

that using the extrapolation method from the support worksheet, the guideline

support from Timothy would be $2,954.47. Id. The magistrate then adjusted the

amount to account for the in-kind support received and reduced the amount of child

support to $2,600 per month. Id. at 10. The magistrate denied both motions for

attorney fees finding that the facts did not support the requests. Id. at 11-12.

       {¶5} On January 29, 2019, Timothy filed objections to the magistrate’s

decision claiming 1) the effective date of the modification was prejudicial and 2)

the magistrate improperly calculated the support when considering the in-kind

                                         -3-
Case No. 14-19-18


contributions. Doc. 91. Patricia filed cross-objections to the magistrate’s decision

claiming the magistrate erred by 1) excluding Timothy’s “additional” income, 2)

denying her motion for attorney fees, and 3) failing to modify the shared parenting

decree. Doc. 92. On April 19, 2019, the trial court entered judgment on the

objections. Doc. 94. The trial court overruled all of the objections, but modified

the magistrate’s decision as to the amount of child support owed. Id. The trial court

ordered that from May 1, 2018 until March 28, 2019, Timothy would owe monthly

child support of $2,600. Id. However, the trial court noted that on March 28, 2019,

a new child support statute became effective that set forth a worksheet for combined

incomes of up to $336,467.04 rather than the previous $150,000. Id. at 17. Since

the combined income of Patricia and Timothy was less than that amount, the trial

court found the statute to be applicable to all support after the effective date. Id. As

of the effective date of the statute, the monthly child support was reduced to

$1,921.91 as determined by the appropriate worksheet. Id. at 19 and Ex. C.

Timothy did not appeal the judgment of the trial court. Patricia filed a timely notice

of appeal from this judgment. Doc. 96. On appeal, Patricia raises the following

assignments of error.

                             First Assignment of Error

       The trial court abused its discretion and erred as a matter of law
       by calculating child support under the statutory amendments in
       H.B. 366.



                                          -4-
Case No. 14-19-18


                           Second Assignment of Error

       The trial court abused its discretion and erred as a matter of law
       by excluding $39,861 from [Timothy’s] gross income under R.C.
       3119.05(K).
                          Third Assignment of Error

       The trial court abused its discretion and erred as a matter of law
       by denying [Patricia’s] motion for attorney fees and litigation
       expenses.

For the purpose of clarity, we will address the assignments out of order.

                               Calculation of Income

       {¶6} In the second assignment of error, Patricia claims that the trial court

erred by excluding $39,861 from Timothy’s gross income. This alleged income was

additional income that Timothy earned by performing chart reviews that he had

done from his residency. Timothy’s tax returns showed that in the three years prior

to the hearing, he had earned an average of $39,861 in addition to his annual salary

of $246,897. Patricia argues that the trial court erred by not including this income

in the child support calculation.

       {¶7} At the hearing, Timothy testified that he was employed as the Program

Director for the Family Medicine Residency Program at Mount Carmel/St. Ann’s.

Vol. 1 Tr. 42-43. Timothy testified that at the time of the hearing, his salary was

$246,897, which included a recent increase of $6,000 for being the director of the

department. Id. at 44. Timothy also indicated that he received a stipend of $6,000

for being the elected department chair, but that his position would end at the end of


                                         -5-
Case No. 14-19-18


the year and there was no guarantee he would receive it again. Id. at 46. From the

time of the divorce forward, Timothy also had been working reviewing charts as an

independent contractor for CareWorks. Id. at 47. Timothy testified that he had

stopped working for CareWorks in April of 2018. Id. at 50-51. When asked why

he stopped working for CareWorks, Timothy testified as follows.

      Q. Why don’t you explain to the Court why you stopped working
      for CareWorks?

      A. Several reasons, actually. Um, at around – around that time,
      um, our – my level of responsibility in my job at St. Ann’s actually
      increased. We’re down a couple of faculty members, so I’m doing
      more clinical responsibility within the program to keep it running
      effectively and be able to train our residents.

      Q. Keep your voice up.

      A. I’m sorry, yes, I tend to have a quiet voice. I’m sorry.
      Secondly, I am, also completing my Master’s of Health
      Professions Education through the University of Illinois at
      Chicago. This year is my focus year on completing my thesis so I
      can actually get that degree done. Um, UIC gives you five years
      to get your Master’s done. This is my fifth year, so I am devoting
      a significant amount of time to preparing, um, reviewing and
      getting ready to defend my thesis before this year ends.

      Q. Now, wait a minute. Make sure you clarify. This year –

      A. I’m sorry, this – I think academic year, so yeah, thankfully,
      it’s not this month but by the end of July I need to have my – I
      need to have my thesis defended.

      Q. Okay.

      A. Thirdly, next year is – next year is 2019, is my Board
      recertification date. So, um, in family medicine, we’re on a ten
      year Board cycle, and so I need additional time to actually

                                       -6-
Case No. 14-19-18


      prepare for those Boards and make sure that I actually pass them
      because my employment is contingent upon me being a Board
      certified family medicine physician. So, this tends to be a high
      stakes endeavor for all of us in the practice and it’s not atypical
      for us to spend additional time trying to prepare for that.

      Next – I forget what number I’m on – but next I, also, have
      recently joined the Accreditation Council for Graduate Medical
      Education’s Milestone Review Committee which is a national
      opportunity to actually help shape the assessment system for
      residents in family medicine which are going to go into effect in
      2020, so that’s going to require additional time of me in review,
      revision over the next year-and-a-half or so.

      And, finally, a couple months after that I was getting married and
      I am actually going to and do now have somebody at home with
      me every night. Um, my wife would prefer that I don’t do that
      because she would rather have me at home spending time with
      her and with the family than with my nose in charts and so that
      was a good motivation for me as well.

      Q. Would you tell me, the Board certification, that’s kind of front
      and center, isn’t it, in terms of your job?

      A. Out of everything that I mentioned, that’s probably the most
      critical to me continuing employment. Virtually every place
      requires Board certification but most clearly with me being in
      graduate medical education we have to be Board Certified.
      There’s not – there’s not another way around that.

      Q. You really didn’t tell us. What is the last year for obtaining
      that Board certification?

      A. A, yeah, I’m sorry, it is in 2019. It’s a set time. It’s a ten year
      – a ten year cycle and my ten year cycle is coming up in 2019.

      Q.    So, when do you plan on taking your Boards for
      recertification?

      A. I have two opportunities. Either in April or in November
      depending upon level of preparation. Currently, I have two self-

                                       -7-
Case No. 14-19-18


        study Board review courses that I’ve ordered that I am going
        through on a regular basis in some of my down time to make sure
        that I’m actually prepared.

        Q. Did you take these items into consideration when you decided
        not to take CareWorks’ file reviews any further past April of this
        year?

        A. Yes, I did. Um, and if you look at that sheet, prior to that time,
        I started reducing the amount I was doing to see if I could just
        reduce my – my number of charts and still be able to keep up with
        everything that I’m trying to do and even reducing it was difficult,
        so I ended up – I ended up just terminating it.1

Vol. 1 Tr. at 51-54.2 The trial court found this testimony to be credible and

determined that the additional income would no longer be included in Timothy’s

income. Doc. 94 at 13. Patricia argues that the trial court erred by excluding it.

        {¶8} “Income” is defined as the gross income of a parent who is employed

to full capacity. R.C. 3119.01(C)(9)(a).

        “Gross income” means, except as excluded in division (C)(12) of
        this section, the total of all earned and unearned income from all
        sources during a calendar year, whether or not the income is
        taxable, and includes income from salaries, wages, overtime pay,
        and bonuses to the extent described in division (D) of section
        3119.05 of the Revised Code; commissions; royalties; tips; rents;
        dividends; severance pay; pensions; interest; trust income;
        annuities; social security benefits, including retirement,
        disability, and survivor benefits that are not means-tested;
        workers' compensation benefits; unemployment insurance
        benefits; disability insurance benefits; benefits that are not
        means-tested and that are received by and in the possession of the
        veteran who is the beneficiary for any service-connected disability
        under a program or law administered by the United States

1
  The “sheet” referenced was Ex. 2 which showed a decrease in monthly income from over $2,000 a month
in payments to less than $400 a month by the final disbursement shown.
2
  Evidence of Timothy’s professional obligations was presented in Ex. 4.

                                                -8-
Case No. 14-19-18


       department of veterans' affairs or veterans' administration;
       spousal support actually received; and all other sources of
       income. “Gross income” includes income of members of any
       branch of the United States armed services or national guard,
       including, amounts representing base pay, basic allowance for
       quarters, basic allowance for subsistence, supplemental
       subsistence allowance, cost of living adjustment, specialty pay,
       variable housing allowance, and pay for training or other types of
       required drills; self-generated income; and potential cash flow
       from any source.

R.C. 3119.01(C)(12). However, a trial court may disregard additional income from

a second job under appropriate circumstances. R.C. 3119.05(K).

       {¶9} Here, Patricia claims that the trial court erred by believing the testimony

of Timothy that he was no longer working for CareWorks. A review of the record

shows that Patricia presented no evidence that Timothy was still conducting chart

reviews for CareWorks, and is instead asking the trial court to impute the additional

income that Timothy previously earned to his current income. However, the trial

court found Timothy’s testimony that he was no longer conducting chart reviews to

be credible. The trial court also found his reasons for stopping the reviews to be

rational. This Court notes that a drop in income due to a voluntary choice to quit a

second job is not necessarily a demonstration of voluntary underemployment.

Montgomery v. Montgomery, 3d Dist. Union No. 14-14-22, 2015-Ohio-2976, ¶ 54.

“The test is not only whether the change was voluntary, but also whether it was

made with due regard to the obligor’s income-producing abilities and her or his duty

to provide for the continuing needs of the child or children concerned.” Id. quoting


                                         -9-
Case No. 14-19-18


Woloch v Foster, 98 Ohio App.3d 806, 811, 649 N.E.2d 918 (2d Dist. 1994). “[T]o

avoid the imputation of potential income, the parent must show an objectively

reasonable basis for terminating or otherwise diminishing employment.

Reasonableness is measured by examining the effect of the parent’s decision on the

interest of the child.” Aldo v. Angle, 2d Dist. Clark No. 09-CA-103, 2010-Ohio-

2008, ¶ 35. “There are times when a court must respect the reasonable choice of an

obligor to attempt to better his life in the hope that such a choice will ultimately

benefit the lives of the children.” Id. at 36. The enforcement of child support

obligations was not intended to force parents to keep the same jobs they had at the

time of the divorce. Id. Parents subject to child support orders are free to adjust

their employment as long as they are not avoiding their responsibilities to meet the

needs of their children. Id.

         {¶10} A review of the testimony shows that even after choosing to stop his

second job, Timothy was fully employed and was earning a significant amount of

money ($246,897) which allowed him to continue to provide for the needs of his

children. Although the statute allows a trial court to impute income if a party is

underemployed, it does not require a party to remain overemployed.3 Timothy

testified to five reasons why he chose not to continue working as an independent

contractor with CareWorks: 1) increased responsibility at his primary job; 2) a need


3
 Many parents could earn more money to support their children if they worked more hours, but at what cost?
A trial court must strike a balance between earning sufficient income to provide for the needs of their children
with the time a parent is able to spend with their children.

                                                     -10-
Case No. 14-19-18


to complete his advanced degree; 3) a need to study for recertification to retain his

primary job; 4) participation in a profession assessment committee; and 5) a desire

to spend more time with his family. The trial court believed this testimony and

found these reasons to be an appropriate circumstance for not counting the past

secondary income in the current calculation.4 As the trial court’s determination was

supported by competent, credible evidence, this court does not find that the trial

court abused its discretion in choosing to exclude the evidence from a prior second

job. The second assignment of error is overruled.

                                   Calculation of Child Support

         {¶11} In the first assignment of error, Patricia alleges that the trial court erred

by using the amended worksheet that went into effect on March 28, 2019, to

calculate child support after that date. “It is well established that a trial court's

decision regarding child support obligations falls within the discretion of the trial

court and will not be disturbed absent a showing of an abuse of discretion.” Pauly

v. Pauly, 80 Ohio St.3d 386, 390, 1997-Ohio-105, 686 N.E.2d 1108. “In any action

in which a court child support order is issued or modified, * * * the court or agency

shall calculate the amount of the parents’ child support and cash medical support in

accordance with the basic child support schedule, the applicable worksheet, and the

other provisions of Chapter 3119 of the Revised Code.” R.C. 3119.02.



4
 Contrary to Patricia’s position that there was no evidentiary support for the trial court’s conclusion, there
was both testimony and exhibits.

                                                    -11-
Case No. 14-19-18


       {¶12} In this case, the relevant facts are that on May 17, 2018, Timothy filed

a request for a hearing following an administrative adjustment of his child support.

The hearing was held in November of 2018. On January 23, 2019, the magistrate

issued a decision modifying the amount of child support.             Both parties filed

objections. The trial court did not rule on the objections until April 19, 2019.

However, on March 28, 2019, a new child support calculation schedule went into

effect, In reaching its decision, the trial court affirmed the decision of the magistrate

up until the effective date of the revised R.C. 3119.021. As of that effective date,

the trial court adjusted the amount of child support to comply with the new statutory

child support schedule.

       {¶13} Under the prior version of R.C. 3119.021, a combined income of more

than $150,000 was outside of the scope of the basic child support schedule. The

trial court was instructed to do as follows.

       (B) If the combined gross income of both parents is greater than
       one hundred fifty thousand dollars per year, the court, with
       respect to a court child support order, or the child support
       enforcement agency, with respect to an administrative child
       support order, shall determine the amount of the obligor’s child
       support obligation on a case-by-case basis and shall consider the
       needs and the standard of living of the children who are the
       subject of the child support order and of the parents. The court
       or agency shall compute a basic combined child support
       obligation that is no less than the obligation that would have been
       computed under the basic support schedule and applicable
       worksheet for a combined gross income of one hundred fifty
       thousand dollars, unless the court or agency determines that it
       would be unjust or inappropriate and would not be in the best
       interest of the child, obligor, or oblige to order that amount. If

                                          -12-
Case No. 14-19-18


       the court or agency makes such a determination, it shall enter in
       the journal the figure, determination, and findings.

R.C. 3119.04(B) effective date 3-22-2001. As of March 28, 2019, this was changed

so that the scope of the basic child support schedule was extended to $336,467.04.

R.C. 3119.021 effective date 3-28-2019. If the parties’ combined income is lower

than the maximum amount, the trial court is required to use the standard worksheet

form to calculate child support. R.C. 3119.022(A) effective March 28, 2019. R.C.

3119.04 was also amended to apply to only those cases where the combined parental

income exceeds the amount set forth in R.C. 3119.021. R.C. 3119.04 effective date

March 28, 2019.

       {¶14} Here, the trial court determined that the combined income of the

parties was $334,215. Doc. 94 at 17. As of March 28, 2019, this amount would be

subject to being determined by the statutory child support calculation and not a case-

by-case basis as set forth in R.C. 3119.04. To avoid having the statute apply

retroactively, the trial court only applied the statutory calculation from the effective

date of the statute, not to the time prior to that when the calculation was required to

be determined on a case-by-case basis. Doc. 94 at 18. The original child support

ordered at the time of the divorce was $1,250 per month. Id. at 8. From May 1,

2018, until March 27, 2019, the trial court ordered that Timothy pay $2,600 per

month for child support. Id. at 19. From March 28, 2019, forward, Timothy was

required to pay child support in the amount of $1,921.91. Id.


                                         -13-
Case No. 14-19-18


       {¶15} Patricia argues that the trial court erred by applying the new statutory

calculations after the effective date of the statute rather than continuing the prior

amount of $2,600. Patricia claims that this denied her “the right to obtain a case-

by-case analysis of Father’s child support ‘obligation’”. Appellant’s Brief at 10. In

support of this argument, Patricia cites to R.C. 1.58.

       The reenactment, amendment, or repeal of a statute does not,
       except as provided in division (B) of this section:

       (1) Affect the prior operation of the statute or any prior action
       taken thereunder;

       (2) Affect any validation, cure, right, privilege, obligation, or
       liability previously acquired, accrued, accorded, or incurred
       thereunder;
       (3) Affect any violation thereof or penalty, forfeiture, or
       punishment incurred in respect thereto, prior to the amendment
       or repeal;

       (4) Affect any investigation, proceeding, or remedy in respect of
       any such privilege, obligation, liability, penalty, forfeiture, or
       punishment; and the investigation, proceeding, or remedy may be
       instituted, continued, or enforced, and the penalty, forfeiture, or
       punishment imposed, as if the statute had not been repealed or
       amended.

R.C. 1.58(A). A review of the record shows that Patricia’s argument fails.

       {¶16} First, this court notes that the trial court did not apply the amended

statute retroactively, but only prospectively. Patricia was given the benefit of a case-

by-case determination from the beginning of the case until the effective date of the

statute. The trial court only applied the calculation worksheet prospectively and

only after the effective date of the statute. Before the effective date of the statute,

                                         -14-
Case No. 14-19-18


there was no applicable worksheet. See Guagenti v. Guagenti, 3d Dist. Allen No.

1-16-47, 2017 -Ohio- 2706, 90 N.E.3d 297. Thus, the trial court did not use the

incorrect worksheet.

       {¶17} Second, the prior statute allowed the trial court to consider any factors

in determining the appropriate amount of child support on a case-by-case basis. “A

trial court has considerable discretion related to the calculation of child support, and,

absent an abuse of discretion, an appellate court will not disturb a child support

order.” Clark v. Clark, 3d Dist. Henry No. 7-15-09, 2015-Ohio-3818, ¶ 28, citing

Pauly v. Pauly, 80 Ohio St.3d 386, 390, 686 N.E.2d 1108 (1997).

       Under R.C. 3119.04(B), “domestic relations courts have more
       discretion in computing child support when the parents'
       combined income is greater than $150,000 annually.” * * * This
       statute “neither contains nor references any factors to guide the
       court's determination in setting the amount of child support;
       instead, the court must determine child support on a case-by-case
       basis.” * * * Thus, R.C. 3119.04(B) “leaves the determination
       entirely to the court's discretion, unless the court awards less than
       the amount of child support listed for combined incomes of
       $150,000.”

Guagenti, supra at ¶ 76 (citations omitted). The minimum support as determined

by the worksheet would have Timothy paying $1,330.17 per month. See Doc. 94 at

Ex. A. Pursuant to R.C. former 3119.04(B), any amount of support in excess of this

amount is left entirely to the discretion of the trial court. Guagenti, supra. Without

any set factors, the trial court could reasonably have concluded that a new

calculation, as determined appropriate by the state legislature, was an acceptable


                                          -15-
Case No. 14-19-18


factor to consider and used it to determine the appropriate amount of child support.

We note that the new calculated amount is still in excess of the minimum support

established by the prior version of the statute and thus would have been acceptable

under the case-by-case evaluation.

       {¶18} Finally, there is no prejudice in the trial court’s ruling. Were we to

remand, the trial court would be required to use the new applicable worksheet for

the calculation of child support. Sweeney v. Sweeney, 1st Dist. Hamilton C-180076,

2019-Ohio-1750, ¶ 46, 135 N.E.2d 1189. In Sweeney, the original decree of

dissolution and child support order was made in November 2008. Id. at ¶ 2. Child

support was subsequently modified in 2011. Id. In 2017, the father filed for a

reallocation of parental rights and a modification of child support. Id. at ¶ 3. The

trial court granted the motion to modify child support in January 2018. Id. at ¶ 15.

The father subsequently appealed the order of child support and made several claims

including that the trial court used the incorrect worksheet to calculate the amount of

support. Id. at ¶ 44. The appellate court noted that upon remand, “the trial court’s

calculations will be governed by the provisions of H.B. No. 366.” Id. at ¶ 46. Like

in Sweeney, the motion here was filed before the amendments to the statutes.

However, the remand would be after the effective date of the statute. Thus, any new

calculations would need to be done in accord with the statute.

       {¶19} Even if we were to agree with Patricia that the trial court abused its

discretion, remand for determination on a case-by-case basis, and the trial court

                                        -16-
Case No. 14-19-18


granted child support in the amount of $2,600 per month, the result would be a waste

of judicial resources.

       If an obligor or obligee under a child support order requests that
       the court modify the amount of child support required to be paid
       pursuant to the child support order, the court shall recalculate the
       amount of support that would be required to be paid under the
       child support order in accordance with the schedule and the
       applicable worksheet. If that amount as recalculated is more than
       ten per cent greater than or more than ten per cent less than the
       amount of child support required to be paid pursuant to the
       existing child support order, the deviation from the recalculated
       amount that would be required to be paid under the schedule and
       the applicable worksheet shall be considered by the court as a
       change of circumstance substantial enough to require a
       modification of the child support amount.

R.C. 3119.79(A). If the child support calculation showed a difference of greater

than $260 (ten percent of $2,600), then Timothy would be entitled to a modification

of child support by law. The current worksheet shows a calculation of $1,921.91,

which is a difference of $678.09. See Doc. 94 at Ex. B. This amount exceeds $260,

so he would be entitled to a modification as a matter of law. Having determined

that the trial court did not abuse its discretion in calculating child support, the first

assignment of error is overruled.

                               Denial of Attorney Fees

       {¶20} In the third assignment of error, Patricia claims that the trial court erred

by denying her request for attorney fees.

       In any post-decree motion or proceeding that arises out of an
       action for divorce, dissolution, legal separation, or annulment of
       marriage or an appeal of that motion or proceeding, the court

                                          -17-
Case No. 14-19-18


       may award all or part of reasonable attorney's fees and litigation
       expenses to either party if the court finds the award equitable. In
       determining whether an award is equitable, the court may
       consider the parties' income, the conduct of the parties, and any
       other relevant factors the court deems appropriate, but it may not
       consider the parties' assets.

R.C. 3105.73(B). A determination as to whether to award attorney fees in a

domestic relations case is left to the sound discretion of the trial court and will not

be reversed on appeal absent an abuse of discretion. Cichanowicz v. Cichanowicz,

3d Dist. Crawford No. 3-13-05, 2013-Ohio-5657, ¶ 92. An abuse of discretion is a

decision in which the trial court’s attitude is unreasonable, arbitrary, or

unconscionable. Id.

       {¶21} The statute only requires the trial court to determine whether an award

would be equitable and provides a partial list of factors to consider.            R.C.

3105.73(B). However, the statute also allows the trial court to consider any other

relevant factors. Id. Here, the trial court noted that the only remedy Timothy had

for the administrative agency’s modification of his child support was to file an

appeal with the trial court. The trial court also noted that Timothy prevailed on his

motion as the amount of his child support was reduced from the agency’s

recommendation. The administrative review set Timothy’s monthy child support

payment at $3,221.71. Doc. 54. Both the magistrate and the trial court found this

amount to be too high and reduced the amount by several hundred dollars.          The

trial court considered the income of the parties and determined that both had


                                         -18-
Case No. 14-19-18


“substantial income”. The trial court also noted that Patricia had also filed motions

to modify the shared parenting order, thus also seeking court intervention.

Specifically, the trial court found it “inequitable that an individual in [Timothy’s]

position, who by statute must resort to Court review of a CSEA Order, should be

required to pay for the other party’s attorney fees regarding issues raised outside the

scope of the original Court requested review.” Doc. 94 at 20. A review of the record

shows there was competent, credible evidence to support the conclusions of the trial

court.    The decision of the trial court was not arbitrary, unreasonable, or

unconscionable. Thus, this court does not find that the trial court abused its

discretion. The third assignment of error is overruled.

         {¶22} Having found no prejudice in the particulars assigned and argued, the

judgment of the Union County Court of Common Pleas, Domestic Relations

Division, is affirmed.

                                                                 Judgment Affirmed

SHAW, P.J. and PRESTON, J., concur.

/hls




                                         -19-